                Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
                                                                           DATE FILED: 09/30/2019
    UNITED STATES DISTRICT COURT X
------------------------------
     SOUTHERN
CONFIDO     ADVISORS, DISTRICTLLC,OF NEW YORK
     -----------------------------------------------------------x
     In re FANNIE MAE          2008 SECURITIES
                        Plaintiff,                              :        08 Civ. 7831 (PAC)
     LITIGATION                                                 : No. 17 09 MD 2013
                                                                          Civ.   5632(PAC)
                                                                                        (JFK)
      -against-                                                 :     OPINION & ORDER
                                                                :        OPINION & ORDER
USAA -----------------------------------------------------------x
      REAL ESTATE COMPANY,

                         Defendant.
------------------------------                         X
APPEARANCES
    HONORABLE PAUL A. CROTTY, United States District Judge:
FOR PLAINTIFF CONFIDO ADVISORS, LLC
     Vivian Drohan                        BACKGROUND1
     Terence Michael Schroeder
     DROHAN      LEE
         The &early    LLP
                    years of this decade saw a boom in home financing which was fueled, among
FOR DEFENDANT USAA REAL ESTATE COMPANY
    other things, by low interest rates and lax credit conditions. New lending instruments, such as
     William Feldman
     Johnathan D. Pressment
    subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
     HAYES AND BOONE LLP
      kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
JOHN F. KEENAN, United States District Judge:
      assumption that the market would continue to rise and that refinancing options would always be
       Before the Court is Plaintiff Confido Advisors, LLC's
    available in the
("Plaintiff"      orfuture. Lending discipline
                      "Confido")     motion was  lacking
                                               for  leavein the
                                                              tosystem.
                                                                  amendMortgage
                                                                        their originators did
   not hold these
complaint.     Forhigh-risk mortgage loans.
                     the reasons            Rather
                                       stated      than carry
                                                below,        the rising
                                                           this    motionrisk on
                                                                               istheir books, the
                                                                                   denied.
      originators sold their loans into I.
                                        the secondary mortgage market, often as securitized packages
                                              Background

      known as mortgage-backed securities (“MBSs”).
                                 A. Factual         MBS markets grew almost exponentially.
                                                Background

              But then assumes
          The Court    the housingfamiliarity
                                   bubble burst. In 2006,
                                                    with the demand
                                                           the      for housing
                                                                facts           dropped abruptly
                                                                         and defined

termsandin
         home
           itsprices began to fall.
                 previous           In lightand
                               Opinion      of theOrder
                                                  changing(the
                                                           housing market, banks6modified their
                                                                "September

    lendingSee
Order").    practices and became
                 Confido         unwilling LLC
                             Advisors,     to refinance homeReal
                                                  v. USAA   mortgages without
                                                                  Estate      refinancing.
                                                                           Co.,    No.

17 Civ. 5632 (JFK), 2018 WL 4265900                            (S.D.N.Y. Sept. 6, 2018).
      1
       Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
                                           B. Procedural History
      dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.


                                                       1       1
     Plaintiff and then-Plaintiff John Rodriguez brought this

action on March 21, 2017 before the Supreme Court of New York,

New York County.   On July 24, 2017, Defendant removed this

action to this Court.    The initial complaint alleged causes of

action for   (1) breach of contract,   (2) misrepresentation, 1 (3)

tortious interference with prospective economic advantage,       (4)

misappropriation, and (5) unjust enrichment.

     On September 15, 2017, Defendant moved to dismiss the

complaint for failure to state a claim pursuant to Federal Rules

of Civil Procedure Rule 12(b) (6).     On September 6, 2018, the

Court granted Defendant's motion in part, but denied it in part.

See Confido, 2018 WL 4265900, at *4-11.      The Court dismissed all

of then-Plaintiff Rodriguez's claims for lack of standing. Id.

The Court also dismissed the breach of contract claims based on

Defendant's (1) failure to include Suhyup and SNU on the Tail

Period Prospects List,   (2) use of Plaintiff's confidential

information, and (3) failure to draw capital for improper

reasons, but denied dismissal of the breach of contract claim

based on Defendant's failure to pay a Success Fee for the Korea

Post Office's investment. Id.    Finally, the Court dismissed

Plaintiff's claims for unjust enrichment, fraudulent




1 Both the Court and Plaintiff agree that this was more accurately a
claim for fraudulent concealment and the Court treated it as such in
the September 6 Order. Confido, 2018 WL 4265900, at *8.

                                  2
concealment, misrepresentation, tortious interference with

prospective economic advantage, and unjust enrichment. Id.

     On October 10, 2018, Confido brought the instant action

hoping to reinstate one of its breach of contract claims and its

claim for fraudulent concealment.

                           II. Discussion

                          A. Legal Standard

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a) (2).    "Nonetheless, the Court may

deny leave if the amendment (1) has been delayed unduly,         (2) is

sought for dilatory purposes or is made in bad faith,      (3)    [would

prejudice the opposing party], or (4) would be futile." Lee v.

Regal Cruises, Ltd., 916 F. Supp. 300, 303 (S.D.N.Y. 1996)

(citing Foman v. Davis, 371 U.S. 178, 182 (1962)).       "An

amendment to a pleading is futile if the proposed claim could

not withstand a motion to dismiss pursuant to Fed. R. Civ. P.

12(b) (6) ." Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258

(2d Cir. 2002)   (citing Dougherty v. North Hempstead Bd. of

Zoning Appeals, 282 F.3d 83, 88   (2d Cir. 2002)).     "Thus, the

standard for denying leave to amend based on futility is the

same as the standard for granting a motion to dismiss." IBEW

Local Union No. 58 Pension Trust Fund    &   Annuity Fund v. Royal

Bank of Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015).




                                  3
     Accordingly, in evaluating Plaintiffs' motion to amend, the

Court will consider whether the proposed Amended Verified

Complaint (the "Amended Complaint") cures the deficiencies the

Court identified in its September 6 Order.       In so doing, "the

Court treats all factual allegations in the [Amended Complaint]

as true and draws all reasonable inferences" in Plaintiff's

favor. Kuriakose v. Fed. Home Loan Mortg. Corp., 897 F. Supp. 2d

168, 175 (S.D.N.Y. 2012).    Should the Amended Complaint not

contain sufficient factual matter to state a claim that is

plausible on its face, the Court will deny leave to amend as

futile. Balintulo v. Ford Motor Co., 796 F.3d 160, 164-65 (2d

Cir. 2015).    Additionally, as when presented with a motion to

dismiss, a district court may consider "the complaint, documents

attached to the complaint as exhibits, and documents

incorporated by reference in the complaint." DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).

                            B.   Analysis

     Plaintiff brought this action to reinstate its claims for

breach of contract based on Defendant's failure to include

Suhyup and SNU on the Tail Period Prospects List and fraudulent

concealment.    The Court will consider each in turn.

                         1. Breach of Contract

     To establish a breach of contract under New York law, a

plaintiff must show "(1) the existence of an agreement,      (2)

                                  4
adequate performance of the contract by the [claimant],       (3)

breach of contract by the [defendant], and (4) damages." Stadt

v. Fox News Network LLC, 719 F. Supp. 2d 312, 318       (S.D.N.Y.

2010)    (citing Eternity Global Master Fund Ltd. V. Morgan Guar.

Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004)).        The

claimant must identify the specific contractual provisions upon

which the breach of contract is based. Id.

        In the Amended Complaint, Plaintiff attempts to reinstate

its claim for breach of contract based on Defendant's failure to

include Suhyup and SNU on the Tail Period Prospects List.          (Pl.'s

Mem. of L. in Supp. at 4, ECF No. 26 (filed Oct. 10, 2018)

[hereinafter "Mem."] .)    The Court originally dismissed this

claim because (1) the original complaint failed to identify any

contractual provision that Defendant breached by failing to put

Suhyup and SNU on the Tail Period Prospects List and (2)

Plaintiff could not use the implied covenant of good faith and

fair dealing-which Plaintiff alleged Defendant violated-to add

wholly new terms to the contract. Confido, 2018 WL 4265900, at

*6-7.

        Plaintiff now argues that Defendant's failure    (1) to

include Suhyup and SNY on the Tail Period Prospects List and (2)

to inform Confido of their eventual investment were in violation

of paragraphs 2.02 and 4.04 of the original Consulting Agreement

and paragraph 13 of the Third Amendment to the Consulting

                                   5
Agreement.   (Mem. at 4.)   Plaintiff further argues that

Defendant's violation of its specific duties of disclosure under

these provisions violated the implied covenant of good faith and

fair dealing by frustrating "Plaintiff's commercial purpose in

entering into the contract and def eat [ ing]   [its] ability to

account for and police [its] rights." (Id. at 5.)

     The Court has closely reviewed the Amended Compliant and

finds that it remains void of any allegations explaining how

Defendant's failure to include these two prospective investors

on the Tail Period Prospects List violates paragraph 2.02.

Further, paragraph 13 of the Third Amendment to the Consulting

Agreement only obligates Confido-not Defendant-to take action

and, thus, also fails to explain how it could possibly relate to

Defendant's alleged violation.    (ECF No. 25-6 1 13.)

     Paragraph 4.04 of the original Consulting Agreement

provides that Defendant "shall send Confido a statement within

ten (10) days after the end of the quarter showing the total

capital commitment for each Qualifying Investor, together with

the amount of capital drawn down during the immediately

preceding quarter." (Am. Verified Compl. 1 45, ECF No. 25-8

(filed Oct. 10, 2018)   [hereinafter "Am. Compl."].)     Since Suhyup

was on the Approved Prospects List, it was a Qualifying Investor

as defined in Section 1.0l(kk).    (Id. 11 21, 36.)    As Defendant

failed to forward Confido the required statements within the

                                   6
specified time, they allegedly violated paragraph 4.04.      (Id. 1

45.)   Thus, Plaintiff has adequately pled the "breach" element

of a breach of contract claim as to Suhyup's investment, but

still has not explained how Defendant's failure to list Suhyup

on the Tail Period Prospects List breached any contractual

provision.    Indeed, none of the provisions Plaintiff cited

require that inclusion despite Plaintiff's assertions to the

contrary.    Since the only identified damage to the Plaintiff

related to Suhyup's investment is the $225,000 "Success Fee"

that Plaintiff would have received if the Suhyup investment had

been "included in the Tail Period Prospect List" (Am. Compl. 1

41) and Plaintiff has failed to cite anything requiring

Defendant to list Suhyup on that list, Plaintiff has failed to

link the breach with the damages and, thus, failed to adequately

plead a breach of contract as to that investment.

       As the Amended Complaint lacks sufficient factual

allegations as to SNU's investment to even show the breach

element, Plaintiff has also failed to adequately plead a breach

of contract claim as to that investment.

       Finally, Plaintiff's argument that Defendant's failure to

include these investments on the Tail Period Prospects List

violated the covenant of good faith and fair dealing fails for

the same reasons the Court identified in the September 6 Order.

Confido, 2018 WL 4265900, at *7.       Plaintiff has not identified a

                                   7
provision of the agreement which prohibited Defendant from

declining to include certain Qualifying Investors on that list.

Since Plaintiffs cannot use the implied covenant of good faith

and fair dealing to "add wholly new terms to the contract," they

have again failed to identify a violation. Id.          (quoting

Macfarlane    &   Assocs., Inc. v. Noxell Corp., No. 93 Civ. 5192

(PKL), 1994 WL 369324, at *3 (S.D.N.Y. July 13, 1994)).

                          2. Fraudulent Concealment

     "A claim for fraudulent concealment must allege (1)

nondisclosure of (2) material facts,          in the face of (3) a duty

to disclose,      (4) scienter,   (5)   reliance, and (6) damages." In re

New York Trap Rock Corp., 42 F.3d 747, 754          (2d Cir. 1994).

Here, Plaintiff argues that Defendant had a "duty to disclose"

through its so-called "duty to speak."

             New York recognizes a duty by a party to a
             business    transaction   to  speak   in  three
             situations: first, where the party has made
             a partial or ambiguous statement, on the
             theory that once a party has undertaken to
             mention a relevant fact to the other party
             it cannot give only half of the truth;
             second,    when   the   parties   stand  in   a
             fiduciary or confidential relationship with
             each other;     and third,    where one party
             possesses superior knowledge,      not readily
             available to the other, and knows that the
             other is acting on the basis of mistaken
             knowledge.

Yusin Brake Corp. v. Motorcar Parts of Am., Inc., No. 13 CIV.

9223 DLC, 2014 WL 2560612, at *9 (S.D.N.Y. June 6, 2014)


                                        8
(citations omitted and emphasis in original).     Fraudulent

concealment claims must be pleaded with particularity under

Federal Rule of Civil Procedure Rule 9(b). Id.

     In the September 6 Order, the Court held that Plaintiff had

not adequately established a duty to speak since (1) Plaintiff

had failed to identify the "incomplete statements" that

Defendant made with the specificity Rule 9(b) requires and (2)

the Court found Plaintiff's "superior knowledge" theory to be

implausible. Confido, 2018 WL 4265900, at *8-9.     Plaintiff

argues that the Amended Complaint now adequately alleges a duty

to speak under either a "partial or ambiguous statements" or a

"superior knowledge" theory.   (Mem. at 7.)   The Court considers

each theory in turn.

                 a. Partial or Ambiguous Statements

     To comply with Rule 9(b), a complaint must:     "(1) specify

the statements that the plaintiff contends were fraudulent,     (2)

identify the speaker,   (3) state where and when the statements

were made, and (4) explain why the statements were fraudulent."

Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723

F.3d 192, 197-98 (2d Cir. 2013).

     Here, Plaintiff argues that Defendant made "incomplete

statements" in which they "falsely stated that [prospective

investors Suhyup and SNU] had expressed no interest to invest,

concealing the fact and content of communications which they

                                   9
knew were occurring and which evidenced the contrary." (Mem. at

7 (citing Am. Compl.          ~~   38-47) .)        The Amended Complaint

specifies that Defendant's employee Susan Wallace stated in a

December 10, 2015 email to Plaintiff that Suhyup had not

indicated an interest in investing.                   (Am. Compl.   ~   37.)   This was

allegedly fraudulent because Suhyup had shown interest in

investing "as early as March of 2015" and, indeed, eventually

invested.   (Id.   ~~   38-40.)       That is sufficient to satisfy the

Rule 9(b) requirements (Nakahata, 723 F.3d at 197-98) and, thus,

Plaintiff has remedied the Court-identified deficiencies as to

the Suhyup investment.             The Amended Complaint fails, however, to

allege Defendant lied about the SNU investment with Rule 9(b)

particularity as it only states that Confido's CEO "was told

that SNU had expressed no interest in investing" without further

detail.   (Am. Compl.     ~    47.)

     Defendant argues that the Amended Complaint still fails to

adequately establish a duty to speak since the statements about

Suhyup were not "partial or ambiguous" such that their "full

meaning will only be made clear after complete disclosure," but

rather were simply "false when made." (Def.'s Opp. to Pl.'s Mot.

at 11, ECF No. 28       (filed Oct. 24, 2018)             (quoting Aetna Cas.      &


Sur. Co. v. Aniero Concrete Co., Inc., 404 F.3d 566, 582 (2d

Cir. 2005)) .)     The Court agrees.                "Partial or ambiguous

statements" create a duty to speak under the theory "that once a

                                               10
party has undertaken to mention a relevant fact to the other

party it cannot give only half of the truth." Brass v. American

Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)         (citing

Junius Constr. Corp. v. Cohen, 247 N.Y. 393, 400         (N.Y. 1931)

(Cardozo, J.)).    Here, however, Plaintiff is not alleging that

Defendant made a statement that gave "only half the truth."

Instead, Plaintiff alleges that Defendant's "statement was

false."   (Am. Compl.   ~   38.)   While that may be sufficient to

allege an element in another type of fraud, it is not sufficient

to establish a duty to speak under a "partial or ambiguous

statements" theory.

                             b. Superior Knowledge

     In the September 6 Order, the Court found that the original

complaint failed to pled that Defendant had a duty to speak

under a "superior knowledge" theory as it was "implausible" that

knowledge of Suhyup and SNU's investments was not readily

available to Plaintiff given that it had introduced these

investors to Defendant. Confido, 2018 WL 4265900, at *9.

     Plaintiff argues-without citation or specific details-that

the "facts as re-pleaded make it obvious that Defendant had

superior knowledge of these material facts and knew the

representations to be false when Confido accepted them." (Mem.

at 7.)    The Court is unconvinced.        The Amended Complaint still

contains allegations that Plaintiff introduced SNU and Suhyup to

                                      11
Defendant.   (Am. Compl. ':JI':[ 30, 35, 46.)   It also alleges that

Plaintiff regularly contacted Suhyup and SNU about their

investment interests during this period.         (Id. ':JI':[ 36, 39, 46.)

Given these facts, the Court still finds it implausible that

knowledge of Suhyup and SNU's investments and their desire to

invest was not readily available to the Plaintiff.            Accordingly,

the Amended Complaint fails to adequately pled the "duty to

speak" element of a fraudulent concealment claim.

                                CONCLUSION

     For the above-stated reasons, Plaintiff's motion for leave

to amend is DENIED as futile.        Plaintiff's breach of contract

claim based on Defendant's failure to include Suhyup and SNU on

the Tail Period Prospects List and its fraudulent concealment

claim are, therefore, dismissed with prejudice.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 24.

SO ORDERED.

                                      ~~?-~
Dated:    New York, New York
          September 30, 2019
                                     fk          Johb F. Keenan
                                          United States District Judge




                                     12
